IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-51060
                          Conference Calendar



LESROY JOSEPH,

                                           Plaintiff-Appellant,

versus

ROY HOLIDAY, Manager - Wallburg State Bank;
CHRIS R. HERNDON, Investigator,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-99-CV-344-SS
                        --------------------
                            June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lesroy Joseph, Texas inmate # 831595, proceeding pro se and

in forma pauperis, appeals the district court’s summary-judgment

dismissal of his 42 U.S.C. § 1983 complaint.    Joseph’s motions to

strike Appellee Herndon’s computer disk and for en banc hearing

are DENIED.    Joseph’s motion for reconsideration is construed as

a motion for leave to file an out-of-time reply brief and is

GRANTED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-51060
                                 -2-

     We review the district court’s grant of a summary judgment

motion de novo, using the same criteria used by the district

court.    Fraire v. City of Arlington, 957 F.2d 1268, 1273 (5th

Cir. 1992).    We may affirm the district court’s judgment on

alternative grounds.    See Johnson v. McCotter, 803 F.2d 830, 834

(5th Cir. 1986) (citing Bickford v. Int’l Speedway Corp., 654
F.2d 1028, 1031 (5th Cir. 1981)).

     “The Rooker-Feldman** doctrine holds that federal district

courts lack jurisdiction to entertain collateral attacks on state

judgments.”    United States v. Shepherd, 23 F.3d 923, 924 (5th

Cir. 1994) (footnote omitted).    If the district court must

examine issues that are “inextricably intertwined with a state

judgment, the [district] court is in essence being called upon to

review the state-court decision, and the originality of the

district court’s jurisdiction precludes such a review.”      Id.

(internal quotations omitted).    Under the Rooker-Feldman

doctrine, Joseph may not attempt to invalidate the state court

judgment in the forfeiture proceeding in federal court.      See id.

Accordingly, the judgment of the district court is affirmed.       See

Johnson, 803 F.2d at 834.

     AFFIRMED; MOTIONS TO STRIKE DISK AND FOR EN BANC HEARING

DENIED; MOTION TO FILE OUT-OF-TIME REPLY BRIEF GRANTED.




     **
        Rooker v. Fid. Trust Co., 263 U.S. 413, 415 (1923);
Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476,
482 (1983).